ACCEPTED
                                                                            04-15-00736-CV
                                                                FOURTH COURT OF APPEALS
                                                                     SAN ANTONIO, TEXAS
                                                                      11/30/2015 4:47:57 PM
                                                                             KEITH HOTTLE
                                                                                     CLERK

                     CAUSE NO. 04-15-00736-CV

                                 ***                FILED IN
                                             4th COURT OF APPEALS
                  IN THE COURT OF APPEALS     SAN ANTONIO, TEXAS
                                             11/30/15 4:47:57 PM
              FOURTH COURT OF APPEALS DISTRICT
                                               KEITH E. HOTTLE
                     SAN ANTONIO, TEXAS              Clerk



                                 ***

                      CITY OF LAREDO, TEXAS
                                          Appellant,



                                 V.

   NORTHTOWN DEVELOPMENT, INC. & GATEWAY CENTENNIAL
   DEVELOPMENT, CO. (Successors-In-Interest to Trautmann Investment
                        Properties, Ltd.)
                                               Appellees

APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF

                                LAW OFFICES OF RYAN HENRY, PLLC
                                Ryan S. Henry
                                State Bar No. 24007347
                                Artin T. DerOhanian
                                State Bar No. 24095346
                                1380 Pantheon Way, Suite 110
                                San Antonio, Texas 78232
                                210-257-6357 (Telephone)
                                210-569-6494 (Facsimile)
                                Ryan.Henry@rshlawfirm.com
                                Artin.DerOhanian@rshlawfirm.com
                                ATTORNEYS FOR APPELLANT


                                  1
TO THE HONORABLE JUDGE OF SAID COURT:


      Appellant, CITY OF LAREDO, TEXAS (hereinafter “City”), files this its

First Motion for Extension of Time to File Brief and shows the Court as follows:

      The Appellant City filed this appeal on November 20, 2015 due to the judge

in the 111th District Court of Webb County denying its Plea to the Jurisdiction. The

court has listed the brief due on December 15, 2015. Due to the coming holidays

putting several business days on hold, Appellant requests a 30 day extension of the

brief deadline making the due date January 15, 2016. I have consulted with the

attorneys for the Appellees and they are unopposed to the relief sought in this motion

to extend deadline.

      Appellant City prays this court grant this first motion for extension and extend

the briefing deadline to January 14, 2016. The City further requests what other relief

it may be entitled to regarding this motion.




                                          2